DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 8, 11-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (hereinafter “Sang”, US 2018/0199328 as cited in IDS dated September 25, 2020) in view of Akbar et al. (hereinafter “Akbar”, US 2016/0249230).
Regarding claims 1, and 15, Sang discloses an apparatus and a method comprising at least one controller (i.e., gNB 210 as shown in Fig. 2) for controlling a first antenna module and a second antenna module (i.e., first and second TRP 215 as shown in Fig. 2), wherein the at least one controller is configured to: 
cause, at a first time interval, the first antenna module and the second antenna module to respectively provide overlapping coverage areas inside a service area of an access node of a cellular communication system (i.e., the first and second TRP 215 provides service in an overlapping coverage area when between the UE’s position 220 and 225 as shown in Fig. 2), wherein the first antenna module and the second antenna module are antenna modules of the access node (i.e., TRPs 215 are modules of the gNB 210 as shown in Fig. 2) and each of the first antenna module and the second antenna module provides respective coverage in the service area within the overlapping coverage area, said respective coverages being independent of one another (i.e., each of the TRP 215 provides respective coverage as shown in Fig. 2).
Sang, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Akbar discloses an adaptive network optimization in overlap zone in a simulcast system.  Akbar also discloses:
cause, at a second time interval, the first antenna module and the second antenna module to respectively provide non-overlapping coverage areas, wherein the at least one controller is configured to control the first and second antenna modules to transition between providing the overlapping coverage areas and providing the non-overlapping coverage areas based on measurement data received by the at least one controller from at least one terminal device located within the overlapping coverage 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to determine the optimal configurations to provide services to the mobile terminals.

Regarding claim 2, Sang, and Akbar disclose all limitations recited within claims as described above.  Sang also discloses wherein the first antenna module is located at a different location within the service area than the second antenna module (i.e., the first and second TRP 215 are located at a different location as shown in Fig. 2). 

Regarding claim 3, Sang, and Akbar disclose all limitations recited within claims as described above.  Sang also discloses wherein the at least one controller is configured to cause, at the second time interval, the first antenna module to establish a first cell and the second antenna module to establish a second cell (i.e., each TRP is assigned to different cell as shown in Fig. 2). 

Regarding claim 4, Sang, and Akbar disclose all limitations recited within claims as described above.  Sang also discloses wherein the at least one controller is configured to cause, at the first time interval, the first antenna module to establish a first 

Regarding claim 8, Sang, and Akbar disclose all limitations recited within claims as described above.  Sang also discloses wherein the at least one controller is configured to (i) perform said causing at the first time interval upon detecting at least one terminal device requesting a connection specifying a reliability requirement above a determined threshold, and to (ii) perform said causing at the second time interval upon detecting termination of the connection (i.e., performing handover as described in paragraph 0026-0028, and 0031). 

Regarding claim 11, Sang, and Akbar disclose all limitations recited within claims as described above.  Akbar also discloses wherein the at least one controller is configured to change boundaries of the service area of the access node by switching control of at least one of the first antenna module and the second antenna module from the access node to another access node, or by switching control of a further antenna module from said another access node to the access node (i.e., BTS antenna patterns associated with the first and second BTS can be modified as described in paragraph 0036). 

Regarding claims 12, and 17, Sang discloses an apparatus, and a method configured to: 

Sang, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Akbar discloses an adaptive network optimization in overlap zone in a simulcast system.  Akbar also discloses:
receive, at a second time interval, a signal from only one of the first antenna module and the Serial No. 16/913,485-3-NC316504-US-NP (990.0971)second antenna module that respectively provide non-overlapping coverage areas with respect to each other, wherein the apparatus is configured to generate and transmit measurement data to the access node, which is configured to control the first and second antenna modules to transition between providing the overlapping coverage areas and providing the non-overlapping coverage areas based on the measurement data received from the apparatus located within the overlapping coverage areas. (i.e., base station antenna patterns are modified so that the boundaries of the actual overlap area are moved or shifted such that the mobile subscriber will no 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to determine the optimal configurations to provide services to the mobile terminals.

Regarding claim 14, Sang, and Akbar disclose all limitations recited within claims as described above.  Sang also discloses wherein the at least one controller comprises: 
at least one processor (i.e., processor 1202 as shown in Fig. 12); and 
at least one memory including computer program code, the at least one memory (i.e., memory 1203) and computer program code configured to (i.e., program 1218), with the at least one processor, cause the performance of the apparatus (paragraphs 0159-0163). 

Regarding claims 16, and 18, Sang, and Akbar disclose all limitations as recited within claims as described above.  Sang also discloses wherein the apparatus is a user device or a relay node (i.e., the UE as shown in Fig. 12). 

Claim 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Akbar, and further in view of Chen et al. (hereinafter “Chen”, US 2021/0175945).
Regarding claim 5, Sang, and Akbar disclose all limitations recited within claims as described above, but do not expressly disclose the features of this claim.
In a similar endeavor, Chen discloses distributed mobility for radio devices.  Chen also discloses wherein the at least one controller is configured to cause each of the first antenna module and the second antenna module to serve multiple terminal devices within its respective coverage area (see Fig. 29 and its descriptions).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to maximize the network resources.

Regarding claim 7, Sang, and Akbar disclose all limitations recited within claims as described above, but do not expressly disclose the features of this claim.
In a similar endeavor, Chen discloses distributed mobility for radio devices.  Chen also discloses wherein the at least one controller is configured to cause the first antenna module to cover substantially the whole service area, and wherein the at least one controller is configured to cause the second antenna module to direct a radio beam to the service area during the first time interval and to direct the radio beam away from the service area during the second time interval (i.e., a better beam and/or switching beam as necessary as described in paragraph 0218-0219). 

The motivation/suggestion for doing so would have been to seamless service while the UE is moving between areas.

Regarding claim 10, Sang, and Akbar disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Chen discloses distributed mobility for radio devices.  Chen also discloses wherein the at least one controller is configured to cause the second antenna module to provide connectivity within the overlapping coverage area during the first time interval in case the first antenna module malfunctions (i.e., switching to another beam/TRP as described in paragraph 0301). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to seamless service while the UE is moving between areas. 


Claim 6, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Akbar, and further in view of Yang et al. (hereinafter “Yang”, US 2016/0080061).
Regarding claim 6, Sang, and Akbar disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to effectively change the signal coverage of the antenna.

Regarding claim 19, Sang, and Akbar disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Yang discloses a method and device for reporting signal quality measurement information.  Yang also discloses wherein the measurement data transmitted by the apparatus to the access node comprises at least one of a signal strength and a signal quality measured from a signal received by the apparatus from one or more of the first and second antenna modules (i.e., a terminal reports signal quality measurement information as described in Abstract, and paragraphs 0011-0013). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


Regarding claim 20, Sang, and Akbar disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Yang discloses a method and device for reporting signal quality measurement information.  Yang also discloses wherein the measurement data received from the at least one terminal device comprises at least one of a signal strength and a signal quality measured from a signal received by the at least one terminal device from one or more of the first and second antenna modules (i.e., a terminal reports signal quality measurement information as described in Abstract, and paragraphs 0011-0013). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to effectively change the signal coverage of the antenna. 
 

Claim 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Akbar, and further in view of Hanson et al. (hereinafter “Hanson”, US 2016/0127101).
Regarding claim 9, Sang, and Akbar disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to determine the optimal configurations to provide services to mobile terminals. 

Regarding claim 13, Sang, and Akbar disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Hanson discloses an automatic configuration sub-system for distributed antenna systems.  Hanson also discloses wherein the at least one controller is further configured to measure a signal received from at least one of the first antenna module and the second antenna module during at least one of the first time interval and the second time interval and to report corresponding measurement data to the access node (i.e., sending the report as described in paragraphs 0056-0060). 

The motivation/suggestion for doing so would have been to determine the optimal configurations to provide services to mobile terminals. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644